Citation Nr: 1440526	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Additional VA medical records were associated with the claims file following the RO's most recent adjudication of the Veteran's claim in an April 2012 supplemental statement of the case, but are not pertinent to the claims herein decided.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).  


FINDING OF FACT

The Veteran's COPD is not related to in-service chemical exposure, including herbicide exposure, or to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While notice of how to substantiate a claim for service connection on a secondary basis was not provided in the November 2009 letter, such notice was provided in the October 2011 statement of the case (SOC).  After issuance of the SOC and opportunity for the Veteran to respond, an April 2012 supplemental statement of the case (SSOC) was issued.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA medical opinion regarding his claimed COPD in April 2012.  This opinion and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision.  The examination report was from an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices of its determination that a presumption of service connection based on exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection may be established by showing that a disorder resulting in disability or death was in fact causally linked to Agent Orange exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service, and not the questions of current disability or nexus to service.  They do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his November 2009 claim, the Veteran asserted that COPD was the result of in-service Agent Orange and herbicide exposure.  In his December 2011 substantive appeal, he also asserted that, as an aircraft mechanic for three years during service, he was exposed to toluene and "dry cleaning fluid" in service, which were used extensively for cleaning aircraft.  He asserted that his hands were frequently in contact with these chemicals, and this exposure also contributed to his COPD.

The record reflects that the Veteran served in combat as an aircraft mechanic in the Republic of Vietnam during the Vietnam Era.  Therefore, the Board presumes his in-service exposure to Agent Orange, as well as the credibility of his reports of exposure to chemicals such as toluene and "dry cleaning fluid" in service.  However, the Veteran's service connection claims must be denied.

COPD did not begin in service or until many years after service, and the Veteran has not asserted otherwise.  Service treatment records reflect no findings or complaints related to COPD or any chronic lung problems; the report of his September 1969 examination for separation from service reflects a normal evaluation of the lungs and chest, with normal chest X-ray.  VA treatment records reflect that the Veteran complained of hemoptysis in March 2003.  He was found to have had pulmonary nodules following a May 2005 computed tomography (CT) scan, and COPD was diagnosed in June 2004.  

The only competent and probative opinion regarding whether the Veteran's current COPD is related to any in-service chemical exposure, or to service generally, is that of a VA examiner in April 2012.  That VA examiner, after reviewing the entire record, opined that the Veteran's current COPD was less likely than not caused by or a result of his exposure to chemicals such as toluene and dry cleaning fluid as an aircraft mechanic in service.  The examiner noted that service treatment records did not contain any notations of COPD, and that the Veteran had smoked cigarettes for over four decades.  The examiner stated that, according to the medical literature, "[m]ost COPD is caused by long-term smoking and can be prevented by not smoking or quitting soon after you start."  The examiner stated that the Veteran's long history of smoking was most likely the cause of his COPD.

The Board finds the examiner's opinion to be persuasive.  The examiner was a medical professional with appropriate expertise who reviewed the entire claims file, acknowledged the Veteran's in-service exposure to chemicals such as toluene and dry cleaning fluid as an air craft mechanic, noted the pertinent medical literature, and applied it to the circumstances of the Veteran's case.  Also, the basis of the examiner's opinion is consistent with the medical record, which consistently reflects a long smoking history; in October 2011, the Veteran reported a history of smoking one-and-a-half packs of cigarettes per day for 43 years.

Moreover, there is no medical opinion or other such competent and probative evidence contradicting the VA examiner's opinion or otherwise establishing any nexus between the Veteran's COPD and service.  

The Board notes that, while the VA examiner definitively stated that the Veteran's COPD was the result of his many years of smoking, the examiner did not directly address the Veteran's contentions that COPD was the result of his in-service Agent Orange exposure.  However, in addition to the examiner's opinion that the cause of his COPD was smoking, the record contains no evidence relating in-service Agent Orange exposure to the Veteran's COPD more than three decades later, aside from the Veteran's bare assertion of a nexus.  COPD is not a disease listed under 38 C.F.R. § 3.309(e), and therefore may not be presumed to be related to Agent Orange or herbicide exposure.  Moreover, the determination that COPD is related to Agent Orange is one that is medical in nature, and one, therefore, that the Veteran is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent and even slightly probative evidence suggesting any nexus between the Veteran's COPD and Agent Orange exposure, or otherwise indicating that COPD may be associated with such exposure, and the Veteran has not identified any.  

Finally, the Board acknowledges the Veteran's contentions in a March 2010 statement that his COPD was secondary to a service-connected heart condition.  However, the Veteran has no service-connected heart condition; service connection for a heart condition was denied in a May 2011 rating decision, and that issue has not been appealed to the Board.  Therefore, service connection for the Veteran's COPD as secondary to a heart disability is not warranted.  See 38 C.F.R. § 3.310.

The evidence thus weighs against a finding that COPD is related to in-service chemical exposure, including herbicide exposure, or to service in any other way. Accordingly, service connection for COPD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for COPD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


